UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                               Nos. 14-4694 and 15-2694

                                  DAVID MATHIAS,
                                           Appellee/Cross-Appellant

                                            v.

                       SUPERINTENDENT FRACKVILLE SCI;
                          THE ATTORNEY GENERAL OF
                         THE STATE OF PENNSYLVANIA,
                                         Appellants/Cross-Appellees

                                 (E.D. Pa. No. 14-4694)


                            ORDER AMENDING OPINION


PRESENT: FISHER, KRAUSE, and MELLOY, Circuit Judges *


In order to address two points raised by Appellee/Cross-appellant after the filing of the
opinion in this matter, the Court has determined that the opinion filed on August 28, 2017
should be amended in minor respects. These amendments appear on pp. 25-26 and 29 of
the original opinion and do not alter the Court's disposition or judgment as previously
entered. As such, the date for entry of judgment will not be altered. The Clerk is
directed to enter the amended opinion on the Court's docket.

                                                       By the Court,

                                                       s/ Cheryl Ann Krause
                                                       Circuit Judge



Date: November 20, 2017

*
 The Honorable D. Michael Fisher assumed senior status on February 1, 2017 and the
Honorable Michael J. Melloy, Senior Circuit Judge for the United States Court of
Appeals for the Eighth Circuit sat by designation.